DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-15 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 11/04/2021, with respect to the rejection(s) of claims 1-11, based solely on the limitations as amended, has been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huetzin et al. (Huetzin – WO 2015/083098 A1) in view of Ryan et al. (Ryan – US 2015/0147067 A1) and Holtman (Holtman – WO 2015/001444 A1).

As to claim 1, Huetzin discloses a system for providing a device access to sensor data of a sensor, the system comprising: 
the sensor (Huetzin: FIG. 1 the detection module 11) covering a sensing volume, the sensing volume (Huetzin: [0006]-[0007], [0032]-[0033] and FIG. 3-5: The detection module 11 is adapted to detect only the detection signals ID emitted from the lighting zone Z of its lighting module 13 shown in FIGS. 3 to 5) having a particular shape (Huetzin: [0006]-[0007], [0032]-[0033] and FIG. 3-5: The detection module 11 is adapted to detect only the detection signals ID emitted from the lighting zone Z of its lighting module 13 shown in FIGS. 3 to 5. In this example, the sensitivity of the photoreceptor is set to correspond to the lighting zone Z defined by the LEDs of the lighting module 13), and 
one or more light sources (Huetzin: FIG. 1 the lighting module 13) for emitting light having a light distribution resembling the shape of the sensing volume (Huetzin: [0028], [0032]-[0033], [0042]-[0043], and FIG. 3-7: there is shown three luminaires 1 A, 1 B, 1 C to respectively illuminate three zones ZA, ZB, ZC), the one or more light sources being arranged with respect to the sensor such that the sensing volume substantially overlaps the light distribution (Huetzin: [0006]-[0007], [0032]-[0033], [0042]-[0043], and FIG. 3-7: the first lighting Ri is identical to the lighting provided by the other ordinary luminaires without defection means. Referring to Figure 4, the luminaire 1 receives a single detection signal ID. The detection module 1 1 informs the control module 12 that a single carriage 2 is present in the lighting zone Z and commands the lighting module 13 to provide a second lighting R2 of orange color and of medium light intensity), and 
a driver (Huetzin: FIG. 1 the control module 12) for driving the one or more light sources to embed a code in the light (Huetzin: [0006]-[0007], [0032]-[0033], [0042]-[0043], and FIG. 3-7: the lighting module 13 is capable of receiving and transmitting data according to LiFi technology by transmitting and receiving sequences of light pulses. As a reminder, LiFi technology (IEEE 802.15) is a means of communication based on the use of light from LED lighting to transmit data wirelessly. Preferably, the lighting module 13 is connected to a communication network, preferably to the internet network for exchanging data with users' personal devices comprising a LiFi transmitter/receiver, for example, a laptop computer, a smartphone or a tablet. The communication network can be wired, for example via PLC technology, or wireless, for example via WiFi technology. Thanks to the lighting module 13, users can, for example, consult their e-mails on their laptops connected by LiFi to the Internet network).
Huetzin does not explicitly disclose wherein the code comprises the sensor data of the sensor, and wherein the code indicates the sensing volume of the sensor.
However, it has been known in the art of lighting communication to implement the code comprises the sensor data of the sensor, as suggested by Ryan, which discloses the code (Ryan: [0084], [0086], and FIG. 1 the LED light sources 108-112) comprises the sensor data of the sensor (Ryan: [0086],  [0090]-[0097], and FIG. 1: Having detected the IDs of the one or more light sources, the device 100 communicates (e.g., via a radio means of communication) with a database that associates light IDs with light location coordinates and, potentially, other content. The location of the illustrative embodiment may be any space capable of being illuminated by VLC light sources in a readily detectable manner).
Therefore, in view of teachings by Huetzin and Ryan, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lighting communication system of Huetzin to include the code comprises the sensor data of the sensor, as suggested by Ryan. The motivation for this is to implement a known alternative method for communication and providing access to contents using lighting communications.

The combination of Huetzin and Ryan does not explicitly disclose wherein the code indicates the sensing volume of the sensor.

However, it has been known in the art of communication to implement wherein the code comprises the sensor data of the sensor, and wherein the code indicates the sensing volume of the sensor, as suggested by Holtman, which discloses wherein the code comprises the sensor data of the sensor (Holtman: page 2 lines 1-26, page 5 lines 11-23, page 6 lines 14-page 7 lines 3, and FIG. 1: The technique comprises decoding the coded light to obtain an identifier (ID) of the source, obtaining the physical dimensions associated with the light source, and using geometric perspective calculations to determine the position of the camera from the appearance of the light source in the camera image), and wherein the code (Holtman: page 2 lines 1-26, page 5 lines 11-23, page 6 lines 14-page 7 lines 3, and FIG. 1: The controller 8 is configured to control the light emitted by the light source 12 to be modulated with a coded light component. Coded light refers to techniques whereby a signal is embedded in the visible light emitted by a luminaire. The light thus comprises both a visible illumination contribution for illuminating a target environment such as a room (typically the primary purpose of the light), and an embedded signal for providing information into the environment) indicates the sensing volume of the sensor (Holtman: page 2 lines 1-26, page 5 lines 11-23, page 6 lines 14-page 7 lines 3, page 11 lines 15-33, and FIG. 1: By using the known size of the outline and matching it to the perspective distorted shape as it appears in the image, the distance and angle to the light source can be determined. Typically, because the light source outline has a symmetric appearance, there are multiple candidate locations in the room from which the light source outline would appear this way. Here, the outline has 2 axes of symmetry, leading to four possible locations in the room A, B, C and D. See Figures 5 and 6.).
Therefore, in view of teachings by Huetzin, Ryan, and Holtman it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lighting communication system of Huetzin and Ryan to include wherein the code comprises the sensor data of the sensor, and wherein the code indicates the sensing volume of the sensor, as suggested by Holtman. The motivation for this is to implement a known alternative method for determining a relative location between a portable device and a light source.

As to claim 2, Huetzin, Ryan, and Holtman disclose the limitations of claim 1 further comprising the system of claim 1, wherein the system comprises a transceiver for receiving data from the device indicating that the device is located within the sensing volume (Ryan: Abstract, [0010]-[0011], [0015], [0030], [0096], [0102], FIG. 1, FIG. 12, and FIG. 17: Also described herein are techniques for communicating with a mobile communications device (e.g., cellular telephone, wearable computer, tablet computer, smart tag) via a VLC+RF system in the vicinity of the mobile device. The RF transceivers of a VLC+RF mesh may be employed simultaneously with, or alternatively to, the VLC beacons of the mesh in determining the position, state of motion, and orientation of a mobile device in the working space. The VLC beacons and RF transceivers may communicate with each other as well as, potentially, with other devices or networks), and for providing sensor data to the device if the device is located in the sensing volume of the sensor (Ryan: Abstract, [0010]-[0011], [0090]-[0097], [0102], FIG. 1, FIG. 12, and FIG. 17: Communications from the device 100 to the network 202 can include data additional to or other than light ID codes 206, including sensor data such as but not limited to GPS coordinates, compass measurements, and accelerometer/gyroscope data. Communications from the network 202 to the device 100 could include data additional to or other than location data, including but not limited to recorded audio, videos, text, and images, and the selection of such data may depend on criteria that include one or more of (but are not limited to) device location, temporal criteria, historical criteria, and user-specific criteria. Temporal criteria can include, for example, time of day, week, month, or year; for example, seasonal marketing and content could be automatically presented to the user of device 100, or content in the form of morning, evening, or nightly specials could be presented at particular times throughout a day. Historical criteria can include user location history (e.g., locations visited frequently), Internet browsing history, retail purchases, or any other information recorded about a mobile device user).

As to claim 3, Huetzin, Ryan, and Holtman disclose the limitations of claim 1 further comprising the system of claim 1, wherein the one or more light sources are arranged with respect to the sensor such that at least 90% of the light distribution is located within the boundaries of the sensing volume.
However, Huetzin discloses a communication system comprising a detection module for only detecting ID signals located within a lighting zone of a lighting module (Huetzin: [0006]-[0007], [0032]-[0033] and FIG. 3-5: The detection module 11 is adapted to detect only the detection signals ID emitted from the lighting zone Z of its lighting module 13 shown in FIGS. 3 to 5. In this example, the sensitivity of the photoreceptor is set to correspond to the lighting zone Z defined by the LEDs of the lighting module 13).
Therefore, in view of teachings by Huetzin, Ryan, and Holtman, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lighting communication system of Huetzin, Ryan, and Holtman to include the one or more light sources are arranged with respect to the sensor such that at least 90% of the light distribution is located within the boundaries of the sensing volume, as suggested by Huetzin, as desired. The motivation for this is for communications between a luminaire module with mobile devices within a sensing volume of a detection module.

As to claim 4, Huetzin, Ryan, and Holtman disclose the limitations of claim 3 further comprising the system of claim 3, wherein the one or more light sources are arranged with respect to the sensor such that the light distribution is located within the boundaries of the sensing volume (Huetzin: [0006]-[0007], [0032]-[0033], [0042]-[0043], and FIG. 3-7: The detection module 11 is adapted to detect only the detection signals ID emitted from the lighting zone Z of its lighting module 13 shown in FIGS. 3 to 5. In this example, the sensitivity of the photoreceptor is set to correspond to the lighting zone Z defined by the LEDs of the lighting module 13).

As to claim 5, Huetzin, Ryan, and Holtman disclose the limitations of claim 1 further comprising the system of claim 1, wherein the system further comprises the device, the device comprising: a light detector (Ryan: [0086], [0090]-[0097], and FIG. 1 the image sensor 114) arranged for detecting the code embedded in the light (Ryan: [0086], [0090]-[0097], and FIG. 1 the image sensor 114: The illustrative device 100 comprises an image sensor 114, analysis module 116, and digital memory 118 in order to capture images and analyze the images to determine if VLC information is present therein. To detect information encoded in ambient light, the mobile device 100 can analyze one or more image frames captured by the sensor 114 by using the module 116, whose logic can be implemented in any combination of hardware and software), and a processor arranged for determining that the device is located in the sensing volume of the sensor if the code has been detected (Ryan: [0086], [0090]-[0097], and FIG. 1-2: the mobile device 100 sends VLC detected light-source ID codes 206 through the network 202 to a server 208. The server 208 returns location information 204 to the device 100).

As to claim 6, Huetzin, Ryan, and Holtman disclose the limitations of claim 5 further comprising the system of claim 5, wherein the device comprises a communication unit arranged for communicating with the sensor (Ryan: FIG. 1 the analysis module 116 and the network adapter 120), and wherein the processor is arranged for establishing a connection with the sensor if it has been determined that the device is located in the sensing volume (Ryan: [0086], [0090]-[0097], and FIG. 1 the image sensor 114: The illustrative device 100 comprises an image sensor 114, analysis module 116, and digital memory 118 in order to capture images and analyze the images to determine if VLC information is present therein. To detect information encoded in ambient light, the mobile device 100 can analyze one or more image frames captured by the sensor 114 by using the module 116, whose logic can be implemented in any combination of hardware and software).

As to claim 7, Huetzin, Ryan, and Holtman disclose the limitations of claim 5 further comprising the system of claim 5, wherein the code comprises an identifier of the sensor (Ryan: [0084], [0086], [0090]-[0097], and FIG. 1: In some embodiments, light sources are used to provide an indoor positioning service to mobile devices. Each light source is given a distinctive identification (ID) code, and database associates each ID code with specific location data (coordinates). The ID code is broadcast by modulating the visible-light output of the LED light source. This modulation occurs at speeds undetectable by the human eye yet detectable by a camera-equipped mobile device as modulation artifact in images acquired by the camera. Since robust detection of ID information broadcast by a point source of light is feasible only the vicinity of the source, the mobile device can be presumed to be in the vicinity of a light whose ID it detects. Detected light IDs can therefore be used to estimate the mobile device's location, e.g., by matching detected IDs to spatial coordinates using a database on a server. When a mobile device identifies light from more than one light source, the position of the device can be geometrically estimated with even greater accuracy), and wherein the processor of the device is arranged for identifying the sensor based on the identifier (Ryan: [0086], [0090]-[0097], and FIG. 1: The illustrative device 100 comprises an image sensor 114, analysis module 116, and digital memory 118 in order to capture images and analyze the images to determine if VLC information is present therein. To detect information encoded in ambient light, the mobile device 100 can analyze one or more image frames captured by the sensor 114 by using the module 116, whose logic can be implemented in any combination of hardware and software. For example, the module 116 can be an application that runs on a computational capability of the device 100).

As to claim 8, Huetzin, Ryan, and Holtman disclose the limitations of claim 5 further comprising the system of claim 5, wherein the device further comprises a user interface, and wherein the processor is further arranged for providing, via the user interface, an indicator that the device is located in the sensing volume (Ryan: [0004], [0017], [0092], [0102], [0127], FIG. 1, and FIG. 17: In an illustrative case of an indoor navigation application, the user would see an identifying "you are here" marker overlaid on a map of the indoor space they are in. In the case of content delivery, the user might see on their mobile device 100 images, text, videos, recorded audio, or other information about objects they standing near).

As to claim 9, Huetzin, Ryan, and Holtman disclose the limitations of claim 1 further comprising the system of claim 1, wherein the sensor is a vision sensor (Ryan: [0086], [0090]-[0097], and FIG. 1 the image sensor 114), and wherein the sensing volume is defined by a field of view of the vision sensor (Ryan: [0084], [0086], [0090]-[0097], and FIG. 1: In some embodiments, light sources are used to provide an indoor positioning service to mobile devices. Each light source is given a distinctive identification (ID) code, and database associates each ID code with specific location data (coordinates). The ID code is broadcast by modulating the visible-light output of the LED light source. This modulation occurs at speeds undetectable by the human eye yet detectable by a camera-equipped mobile device as modulation artifact in images acquired by the camera. Since robust detection of ID information broadcast by a point source of light is feasible only the vicinity of the source, the mobile device can be presumed to be in the vicinity of a light whose ID it detects. Detected light IDs can therefore be used to estimate the mobile device's location, e.g., by matching detected IDs to spatial coordinates using a database on a server. When a mobile device identifies light from more than one light source, the position of the device can be geometrically estimated with even greater accuracy).

As to claim 10, Huetzin, Ryan, and Holtman discloses all the method of providing a device access to sensor data of a sensor limitations as claimed that mirrors the system of providing a device access to sensor data of a sensor limitations in claim 1; thus, claim 10 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a method of providing a device access to sensor data of a sensor, the method comprising: 
providing the sensor (Huetzin: FIG. 1 the detection module 11) covering a sensing volume (Huetzin: [0006]-[0007], [0032]-[0033] and FIG. 3-5: The detection module 11 is adapted to detect only the detection signals ID emitted from the lighting zone Z of its lighting module 13 shown in FIGS. 3 to 5. In this example, the sensitivity of the photoreceptor is set to correspond to the lighting zone Z defined by the LEDs of the lighting module 13 and Ryan: Abstract, [0010]-[0011], [0015], [0030], [0096], [0102], FIG. 1, FIG. 12, and FIG. 17), the sensing volume having a particular shape (Huetzin: [0006]-[0007], [0032]-[0033] and FIG. 3-5: The detection module 11 is adapted to detect only the detection signals ID emitted from the lighting zone Z of its lighting module 13 shown in FIGS. 3 to 5. In this example, the sensitivity of the photoreceptor is set to correspond to the lighting zone Z defined by the LEDs of the lighting module 13 and Ryan: Abstract, [0010]-[0011], [0015], [0030], [0096], [0102], FIG. 1, FIG. 12, and FIG. 17), 
emitting, by one or more light sources (Huetzin: FIG. 1 the lighting module 13 and Ryan: FIG. 1 the LEDs 126) a light having a light distribution resembling the shape of the sensing volume (Huetzin: [0028], [0032]-[0033], [0042]-[0043], and FIG. 3-7: there is shown three luminaires 1 A, 1 B, 1 C to respectively illuminate three zones ZA, ZB, ZC and Ryan: Abstract, [0010]-[0011], [0015], [0030], [0096], [0102], FIG. 1, FIG. 12, and FIG. 17), such that the sensing volume substantially overlaps light distribution (Huetzin: [0006]-[0007], [0032]-[0033], [0042]-[0043], and FIG. 3-7: the first lighting Ri is identical to the lighting provided by the other ordinary luminaires without defection means. Referring to Figure 4, the luminaire 1 receives a single detection signal ID. The detection module 1 1 informs the control module 12 that a single carriage 2 is present in the lighting zone Z and commands the lighting module 13 to provide a second lighting R2 of orange color and of medium light intensity and Ryan: Abstract, [0010]-[0011], [0015], [0030], [0096], [0102], FIG. 1, FIG. 12, and FIG. 17), and 
driving the one or more light sources (Huetzin: FIG. 1 the control module 12 and Ryan: FIG. 1 the LED driver 130) to embed a code in the light (Huetzin: [0006]-[0007], [0032]-[0033], [0042]-[0043], and FIG. 3-7: the lighting module 13 is capable of receiving and transmitting data according to LiFi technology by transmitting and receiving sequences of light pulses. As a reminder, LiFi technology (IEEE 802.15) is a means of communication based on the use of light from LED lighting to transmit data wirelessly. Preferably, the lighting module 13 is connected to a communication network, preferably to the internet network for exchanging data with users' personal devices comprising a LiFi transmitter/receiver, for example, a laptop computer, a smartphone or a tablet. The communication network can be wired, for example via PLC technology, or wireless, for example via WiFi technology. Thanks to the lighting module 13, users can, for example, consult their e-mails on their laptops connected by LiFi to the Internet network), 
wherein the code comprises the sensor data of the sensor (Ryan: [0086], [0090]-[0097], and FIG. 1: Having detected the IDs of the one or more light sources, the device 100 communicates (e.g., via a radio means of communication) with a database that associates light IDs with light location coordinates and, potentially, other content. The location of the illustrative embodiment may be any space capable of being illuminated by VLC light sources in a readily detectable manner and Suryavanshi: Abstract, [0028]-[0029]: when a match is found between a unique identifier of a proximate wireless network access point and stored information associated with the device's applications, the mobile device may be considered to be in a location associated with a predefined action or to otherwise be of interest to the user of the mobile device, [0034], and FIG. 1: The mobile device may parse, demodulate, compare, convert, decrypt, decode, evaluate, and otherwise process any obtained sensor data to identify encoded information that may be related to the unique identifier and/or the associated applications), and 
wherein the code (Holtman: page 2 lines 1-26, page 5 lines 11-23, page 6 lines 14-page 7 lines 3, and FIG. 1: The controller 8 is configured to control the light emitted by the light source 12 to be modulated with a coded light component. Coded light refers to techniques whereby a signal is embedded in the visible light emitted by a luminaire. The light thus comprises both a visible illumination contribution for illuminating a target environment such as a room (typically the primary purpose of the light), and an embedded signal for providing information into the environment) indicates the sensing volume of the sensor (Holtman: page 2 lines 1-26, page 5 lines 11-23, page 6 lines 14-page 7 lines 3, page 11 lines 15-33, and FIG. 1: By using the known size of the outline and matching it to the perspective distorted shape as it appears in the image, the distance and angle to the light source can be determined. Typically, because the light source outline has a symmetric appearance, there are multiple candidate locations in the room from which the light source outline would appear this way. Here, the outline has 2 axes of symmetry, leading to four possible locations in the room A, B, C and D. See Figures 5 and 6.).

As to claim 11, Huetzin, Ryan, and Holtman disclose the limitations of claim 10 further comprising the method of claim 10, further comprising: detecting, by the device, the code embedded in the light (Ryan: [0086],  [0090]-[0097], and FIG. 1: Having detected the IDs of the one or more light sources, the device 100 communicates (e.g., via a radio means of communication) with a database that associates light IDs with light location coordinates and, potentially, other content. The location of the illustrative embodiment may be any space capable of being illuminated by VLC light sources in a readily detectable manner), determining that the device is located in the sensing volume of the sensor if the codes has been detected (Ryan: [0086], [0090]-[0097], and FIG. 1-2: the mobile device 100 sends VLC detected light-source ID codes 206 through the network 202 to a server 208. The server 208 returns location information 204 to the device 100), and providing, via a user interface, an indicator that the device is located in the sensing volume (Ryan: [0004], [0017], [0092], [0102], [0127], FIG. 1, and FIG. 17: In an illustrative case of an indoor navigation application, the user would see an identifying "you are here" marker overlaid on a map of the indoor space they are in. In the case of content delivery, the user might see on their mobile device 100 images, text, videos, recorded audio, or other information about objects they standing near).

As to claim 15, Huetzin, Ryan, and Holtman disclose the limitations of claim 1 further comprising the system of claim 1, wherein the code includes an identifier for the sensor that generated the sensor data (Ryan: [0086],  [0090]-[0097], and FIG. 1: Having detected the IDs of the one or more light sources, the device 100 communicates (e.g., via a radio means of communication) with a database that associates light IDs with light location coordinates and, potentially, other content. The location of the illustrative embodiment may be any space capable of being illuminated by VLC light sources in a readily detectable manner and Holtman: page 2 lines 1-26, page 5 lines 11-23, page 6 lines 14-page 7 lines 3, and FIG. 1: The technique comprises decoding the coded light to obtain an identifier (ID) of the source, obtaining the physical dimensions associated with the light source, and using geometric perspective calculations to determine the position of the camera from the appearance of the light source in the camera image).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huetzin et al. (Huetzin – WO 2015/083098 A1) in view of Ryan et al. (Ryan – US 2015/0147067 A1) and Holtman (Holtman – WO 2015/001444 A1) and further in view of Suryavanshi et al. (Suryavanshi – US 2015/0141005 A1).

As to claim 12, Huetzin, Ryan, and Holtman disclose the limitations of claim 1 except for the claimed limitations of the system of claim 1, wherein the code comprises a key for providing access to the sensor data of the sensor.
However, it has been known in the art of communication to implement the code comprises the sensor data of the sensor and a key for providing access to the sensor data of the sensor, as suggested by Suryavanshi, which discloses the code comprises the sensor data of the sensor and a key for providing access to the sensor data of the sensor (Suryavanshi: Abstract, [0028]-[0029]: when a match is found between a unique identifier of a proximate wireless network access point and stored information associated with the device's applications, the mobile device may be considered to be in a location associated with a predefined action or to otherwise be of interest to the user of the mobile device, [0034], and FIG. 1: The mobile device may parse, demodulate, compare, convert, decrypt, decode, evaluate, and otherwise process any obtained sensor data to identify encoded information that may be related to the unique identifier and/or the associated applications).
Therefore, in view of teachings by Huetzin, Ryan, Holtman and Suryavanshi it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the lighting communication system of Huetzin, Ryan and Holtman, to include wherein the code comprises a key for providing access to the sensor data of the sensor, as suggested by Suryavanshi. The motivation for this is to implement a known alternative method for communication and providing access to information based on location of a mobile device.

As to claim 13, Huetzin, Ryan, Holtman and Suryavanshi disclose the limitations of claim 12 further comprising the system of claim 12, wherein the key provides access to a communications channel of the sensor (Suryavanshi: Abstract: the unique identifier may be a service set identifier (SSID), [0027]-[0029]: the mobile device may use signal strengths to determine the next wireless network access point to evaluate (and connect to) when iterating through the identifiers (e.g., SSIDs) of proximate wireless network access points. In another embodiment, the mobile device may be configured to use connected sensors (e.g., a camera) to detect quick response codes ("QR codes") that may indicate SSIDs or other unique identifiers most relevant to a particular room/section. For example, the mobile device may scan a QR code on the wall of a break-out room to obtain the SSID to which the mobile device may connect to receive or participate in a location-relevant service, [0031]-[0034], and FIG. 1: If the encoded information is relevant to the unique identifier, the mobile device may use the encoded information to perform various actions predetermined to be relevant to the location of the mobile device, such as launch applications, execute API commands or scripts, render messages to the user, and/or contact a communications server for joining a communication group associated with the unique identifier (and the location of the acoustic signals)).

As to claim 14, Huetzin, Ryan, Holtman and Suryavanshi disclose the limitations of claim 12 further comprising the system of claim 12, wherein the key provides access to a communication channel of a server connected to the sensor (Ryan: [0016], [0027], [0090], [0098], [0104], FIG. 2-3: the capability of the server 208 may be physically and/or logically divided into portions or "areas" 210, each of which performs functions pertaining to a distinct service location. Distinct service locations are physical zones, either within a single structure or at diverse locations, that are served by distinct VLC systems. Each location-specific server area 210 contains databases 212 and web-service resources 214 devoted to the location. Databases 212 consist essentially of information pertaining to a specific service installation (e.g., light IDs 216, maps 218, content 220, analytics 222). The installation-specific web-service resources 214 enable services which allow users, customers, administrators, and developers access to ID codes, indoor locations, and other information and Suryavanshi: Abstract: the unique identifier may be a service set identifier (SSID), [0027]-[0029]: the mobile device may use signal strengths to determine the next wireless network access point to evaluate (and connect to) when iterating through the identifiers (e.g., SSIDs) of proximate wireless network access points. In another embodiment, the mobile device may be configured to use connected sensors (e.g., a camera) to detect quick response codes ("QR codes") that may indicate SSIDs or other unique identifiers most relevant to a particular room/section. For example, the mobile device may scan a QR code on the wall of a break-out room to obtain the SSID to which the mobile device may connect to receive or participate in a location-relevant service, [0031]-[0034], and FIG. 1: If the encoded information is relevant to the unique identifier, the mobile device may use the encoded information to perform various actions predetermined to be relevant to the location of the mobile device, such as launch applications, execute API commands or scripts, render messages to the user, and/or contact a communications server for joining a communication group associated with the unique identifier (and the location of the acoustic signals)), wherein the server stores the sensor data of the sensor (Ryan: [0016], [0027], [0090], [0098], [0104], FIG. 2-3: the capability of the server 208 may be physically and/or logically divided into portions or "areas" 210, each of which performs functions pertaining to a distinct service location. Distinct service locations are physical zones, either within a single structure or at diverse locations, that are served by distinct VLC systems. Each location-specific server area 210 contains databases 212 and web-service resources 214 devoted to the location. Databases 212 consist essentially of information pertaining to a specific service installation (e.g., light IDs 216, maps 218, content 220, analytics 222). The installation-specific web-service resources 214 enable services which allow users, customers, administrators, and developers access to ID codes, indoor locations, and other information).

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Pi, US 2014/0143034 A1, discloses optical communications via illumination light of LED lighting system.
Ishi, US 5,867,786, discloses system for monitoring carriers of peripheral zones.
Hernández-Rojas et al. 2018 Design and Practical Evaluation of a Family of Lightweight Protocols for Heterogeneous Sensing through BLE Beacons in IoT Telemetry Applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG PHAM/Primary Examiner, Art Unit 2684